Citation Nr: 1723694	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, with additional National Guard service.

This matter was last before the Board of Veterans' Appeals (Board) in June 2015, on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at an August 2012 hearing.  A transcript of that hearing is of record.

The Board remanded the appeal in December 2013, December 2014, and June 2015 for further development.  In light of the medical opinion obtained, the attempts made to obtain additional records, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran does not have a current bilateral knee disability as the result of his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In March 2010, VA issued a formal finding of unavailability for the Veteran's service medical records from June 1974 to June 1977.  The RO made appropriate efforts to obtain records from alternative sources, and the Veteran was provided the opportunity to submit records in his possession.  In December 2014 and June 2015, the Board remanded the appeal for further development of the record.  In response to the directives, the RO sent multiple letters to the Veteran notifying the Veteran of the efforts taken by the RO, and inviting him to submit more information, including authorization to obtain private medical records.  The RO received confirmation in April 2017 that all available service medical records from the VA Records Management System had been received by the RO.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.   Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with that heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with a VA examination in February 2014.  The examiner reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinion evidence of record is adequate.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A disability will be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a), (b) (2016); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that he has a bilateral knee disability that is etiologically related to a June 1976 vehicle accident in service.  In an August 2012 hearing, the Veteran stated he was riding in an ammunition carrier behind a tank when the carrier hit the tank.  On impact, the Veteran stated his knees hit an iron rail, resulting in a cut to the right knee, and bruising to the left knee.  The Veteran reported being transported to a hospital by medevac helicopter, and remaining in the hospital overnight.  The Veteran reported receiving stitches to his right knee, and using crutches for approximately two months.  The Veteran stated he has had problems with his knees since the accident.

The available service medical records are silent as to complaints, treatment, or diagnoses of any knee disability.  Notably, the record contains a May 1977 self report of medical history reflecting that the Veteran reported that he currently worked in construction, stated that he was in good health, and indicated: he had no bone, joint, or other deformity; had never been a patient in any type of hospital; had never been treated for anything other than minor illnesses; and had never had any illness or injury other than those reported on the form.  On a November 1977 service medical examination report, a physician indicated that physical examination of the Veteran showed that he had no physical defects or diagnoses and was qualified for airborne training.  

In June 2010 lay statements, servicemen N.M. and F.T. reported they served with the Veteran in Frankfurt, Germany.  Both servicemen stated that during their tour of duty, the Veteran was injured, but they did not provide any additional information regarding the location or extent of such injury.

At a February 2014 VA examination, the examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The Board observes that "the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease" (Greyzck v. West, 12 Vet. App. 288, 291 (1999)) and "[d]egenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).  

The report of the February 2014 VA examination reflects that the Veteran reported sustaining a large laceration on the right knee as well as blunt trauma to both knees during an accident in 1976.  He stated he was taken to a local military hospital by helicopter and received treatment for bilateral knee injuries.  The Veteran reported that he continued to experience bilateral knee pain.  On exam, the Veteran complained of a constant, dull ache in his knees bilaterally, which was made worse by prolonged standing, walking, and running, and with climbing and descending stairs.  The examiner noted a well-healed, non-tender scar on the right knee.  Imaging studies confirmed the diagnosis of osteoarthritis, and indicated mild scattered spurring without other significant abnormalities.  

The examiner opined that the bilateral knee disability was less likely than not incurred in or caused by an in-service injury or event, including the 1976 accident.  The examiner observed that the scar on the Veteran's right knee was not characteristic of a scar related to a traumatic event and noted that the 1977 service medical evidence did not support a finding that the current knee diagnosis was related to service.  The examiner determined that any opinion linking a current knee disability to the Veteran's service would be based on unfounded assumption and speculation.  

Not only did the VA examiner opine that it was less likely than not that the bilateral knee osteoarthritis was a result of the Veteran's service, but the Veteran's contention that he experienced ongoing knee problems since a 1976 injury is directly contradicted by the 1977 service medical reports.  Although other service members attested that he received an "injury" during service, their statements are too general to support the Veteran's contention.  In light of contradictory statements made by the Veteran, as well as the absence of any documented complaints of knee injury for many years after service, the Board finds the Veteran's statements regarding the injuries sustained in service to be not credible.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Veteran specifically denied having any knee injuries or having been hospitalized in two reports of medical history completed approximately one year after the claimed in-service injury.  The Veteran also reported that he never had any illness or injury other than those already noted.  There is no evidence of record showing the Veteran ever contended that an in-service injury was related to service prior to his claim for disability benefits.  Therefore, the Board finds that the evidence concerning onset of the disability and continuity of symptomatology provided by the Veteran is not credible because of the conflicting evidence provided.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  The Board finds that the VA opinion is more persuasive because of the expertise and training of the examiner.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not submitted any contrary medical evidence supportive of his claim that the bilateral knee disability was incurred in service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


